m ?5l-0l
COURT    OF     CRIMINAL          APPEALS
Att:    Abel     Acosta*          Clerk                                        February 3,       2015
P.O.    Box     12308
Austin,        Texas    78711




Re:    SUPPLEMENT        TO       THE    ORIGINAL       APPLICATION          FOR   WRIT   OF   HABEAS
                 CAUSE NO.          ll-04-0468r6-CR-(l)               COUNTS I AND II


Dear    Mr.     Acosta,


  Enclosed         please           find        Applicant's           Pro     Se    Motion Requesting
Leave     To      File        A     Supplement           To     The Original Applications For
Writ     Of      Habeas           Corpus/        that        was filed on Dec.            22,' 2014/    with
the     221st      Judicial District Montgomery County/                              Texas.'Applicant
has     filed      this           same        motion     with    the    lower      court but     does    not

know     ,if     the     clerk           of     that    court has       forwarded         said motion     to
the Court of Criminal Appeals.
  Please         file     said           motion        and     present it to the Court/                thank
you    for your effective assistance in this matter.




                                                       Respectfully submitted/

                                                       /s/ £fc                t-UUL**^-
                                                              DARYL    LEE BEESON #1788958
                                                              Michael       Unit
                                                              2664 FM       2054
                                                              Tennessee Colony/           Texas 75886
                RECEIVED IN
        COURT OF CRIMINAL APPEALS

                 FEB 12 2015




I.L.A.
                                      WRIT       NO.

                              TRIAL CAUSE NO.             11-04-04686-CR-(1)
                                                 COUNTS    I    AND   II


EX PARTE                                                   §      IN THE COURT OF
                                                           §
DARYL LEE BEESON,                                          §      CRIMINAL APPEALS
              APPLICANT                                    §
                                                           §      AUSTIN,        TEXAS



                        PRO    SE MOTION          REQUESTING          LEAVE TO      FILE   A
                            SUPPLEMENT       TO    THE    ORIGINAL         APPLICATIONS
                               FOR WRIT OF HABEAS CORPUS (11.07)


TO    THE       HONORABLE       COURT       OF    CRIMINAL       APPEALS:


     COMES           NOW DARYL LEE BEESON/; pro se Applicant,                            requesting leave

to     supplement              the     applications              for writ of habeas corpus that

was        filed        in     the     above-styled and numbered cause to show this

Honorable              Court     the        further        details          of    the    circumstances   of

this       cause.


                                                          I.


     The        Applicant has. not been notified of a ruling from the Court

to date and therefore,                      submits this supplement to the applications

for writ of habeas corpus and is timely filed.

                                       II.       NATURE    OF    THE   CASE


     The        Applicant        was        charged        by     indictment with two counts of

aggravated              sexual        assault          of --r child/        alleged to have occurred

on     or           about     January        24, 2011. The Applicant pled "Not Guilty"

but        a        jury found him guilty as charged and assessed his punish

ment           at    life imprisonment in each count. The trial court ordered

the sentences to run consecutively.

                      III.    REQUESTED SUPPLEMENTS OF THE CLAIMS THAT
                        SHOULD       HAVE    BEEN      REAISED ON          DIRECT   APPEAL


                                                   GROUND RTMte:




                                                          (1)
          INEFFECTIVE            ASSISTANCE               OF   APPELLATE       COUNSEL     FOR   FAILURE
                TO    RAISE A MERITORIOUS CLAIM OF DUE PROCESS RIGHTS
                      AND ALSO HIS CONSTITUTIONAL RIGHT TO COUNSEL

                                                      GROUND          TEN:
      INEFFECTIVE ASSISTANCE OF                             APPELLATE        COUNSEL   FOR HIS FAILURE
                     TO    RAISE      THE   TRIAL          COURT'S      ABUSE    OF   DISCRETION
                           IN   ADMITTING            HEARSAY         VIDOTAPED    INTERVIEW


                                                     GROUND         ELEVEN:
      INEFFECTIVE ASSISTANCE; OF APPELLATE COUNSEL FOR HIS FAILURE
             TO RAISE THE TRIAL COURT VIOLATING APPLICANT'S
        DUE PROCESS RIGHTS BY DENYING HIS MOTION FOR CONTINUANCE

                                                     GROUND         TWELVE-
      INEFFECTIVE               ASSISTANCE           OF     APPELLATE        COUNSEL   FOR   HIS   FAILURE
               TO RAISE THE TRIAL COURT'S CLEAR ABUSE OF DISCRETION"
                                IN   ADMITTING             CELL     PHONE    PHOTOGRAPHS


  Applicant                is        requesting             this       Court    for    leave to add these

grounds that are listed above into the already filed applications

for       writ         of.habeas, corpus not to change or take away from these

said writs, with the cause number ll-04-04686-CR-(1).

                          IV.   THE REQUESTED RELIEF SHOULD BE GRANTED

  Applicant is not filing this motion to delay but for the admin-

stration              of     justice.           Applicant              is     proceeding     pro se in this

matter/           without             assistance               of     professional counsel.         He has no

formal           training             in    law, and has limited access to the Unit Law

Library              for     puroses            of     reseaching.           relevant laws dealing with

this           case.       Therefore,                Applicant          moves this Honorable Court to

review           the        allegations               in       this pleading under the standard of

review           established               by        the United State Supreme Court in HAINES

V. KENNER, 404 U. S. 519,92 S-.Ct. 594,30 L.Ed2d 652(1972).

     If        this        Court       can reasonably read pleadings to state a valid

cause           of     action'         upon          which          litigant     could prevail it should

do        so     despite             failure          to       cite proper authority, confusion of

legal           theories,             or    a        litigant's             unfimliarity     with pleadings

requirments. BUSH V. U.S. 823 F.2d 909.910(5th Cir-1987).


                                                                (2)
                                   V.    PRAYER


  FOR THE ABOVE REASONS/        and for the reasons stated in            the applic

ation    for   writ of    habeas corpus/       DARYL LEE BEESON#       respectfully

Request that this Honorable Court grant Applicant's Pro Se Motion

requesting Leave To File A Supplement To The Original Application

For Writ Of Habeas Corpus.

                         VI.   CERTIFICATE     OF   SERVICE


  This    is   to   certify that on February 3/ 2015/              a Pro Se    Motion

Requesting Leave To File A Supplement To The Original Application

For Writ Of Habeas Corpus/         has    been      forwarded     to   Abel Acosta,

Clerk of the Court of Criminal Appeals at P.O.                  Box 12308,    Austin,

Texas 78711,    by U.S.    Mail.



                                         Respectfully submitted,

                                         /s/
                                               DARYL LEE BEESON #1788958 ,-\
                                               Michael   Unit
                                               2664 FM ;2'054
                                               Tennessee Colony,       TX.   75886




I.L.A.




                                         (3)
                               WRIT   NO.

                         TRIAL CAUSE NO.         11-04-04686-CR-(1)
                                      COUNTS      I   AND   II


EX PARTE                                       §        IN THE COURT OF
                                             . §
DARYL LEE BEESON,                              §        CRIMINAL APPEALS
              APPLICANT                        §
                                               §        AUSTIN,       TEXAS



                                 ORDER      OF    THE   COURT




     On ' this     the        day . of                           ,        , came to be heard

Applicant's         Pro     Se Motion Requesting Leave To File A Supplement

To     The   Original       Applications For Writ Of Habeas Corpus,                   in the

above-styled         and    numbered        cause,      'and         it appears to the Court
that this motion should be granted.



SIGNED ON        THIS-THE         DAY OF                              ,2015.




                                            /s/
                                                      JUDGE      PRESIDING




I.L.A.




                                               (4)
 CROKNDMNE:
   TNESFECHFjyS^ ASSISTANCE OF APPELLATE COUNSEL FOR HIS FAILURE


        TO RAISE A       MERITORIOUS CLAIM OF DUE PROCESS RIGHTS AND
        ,.-'      ALSO HIS CONSTITUTIONAL RIGHT TO COUNSEL

FACTS SUPPORTING GROUND ONE:

 Applicant's            appellate       counsel         was 'ineffective;     for fai.lipqg


 to       raise .a.meritorious claim of Applicant's Due Process Rights

,of .the         Fifth        Amendment       and.    also,,his. constitutional Right


••of.     counsel       that were violated during a custodial interroga


 tion... with       Detective          Funderburk.           Applicant's testimony and


...in     the. .taped         interview,, it           is clear he invoked, his right

 to       counsel       and     to    terminate        the     interview,   each time he


 would         invoke     those       righ,ts    the     Detective would get-up and


 leave closing the door and leaving Applicant with1 the feeling


 Of      being, flocked-in.            If the accused indicates in any manner


 tnat-.. ne      wishes ,.to .. reaiiw-silent or to consult an attorney,

 interrogation           must        cease,     and     any statement obtained from


Jiim may not'be admitted against him at trial. Thus, violati ng




                                              14 id)



                                                                               mv. mmm
APJP l i c a n t ' s   Fifth,   Fourteenth   and   h is   Six th   Ame ndment   Rig ht


to   counsel.




SEE MEMORANDUM IN SUPPORT OF APPLICATION FOR HABEAS CORPUS,            GROUND ONE:




                                     15-(d)




                                                                          Rey;,tlZl4/l-4;
GROUND: ten                                                              :

 INEFFECTIVE        ASSISTANCE      OF    APPELLATE     COUNSEL    FOR    HIS   FAILURE

        TO RAISE      THE   TRIAL        COURT'S   ABUSE   OF   DISCRETION      IN

                  ADMITTING HEARSAY VipOTAPED INTER¥IEWi

FACTS SUPPORTING GROUND:                                                 1
Appellate        counsel     was         ineffective for his failure to raise


trial court.'s clear abuse of discretion in admitting a hearsay


videotaped ..-.interview           o.f    .the     complainant..    The, trial court


admitted      into     evidence           a prior videotaped interview of the


complainant. The videotaped interview was inadmi s'sible hearsay


which was not subject to any applicable exception. ...Therefore,


the videotaped interview was inadmissible hearsay that should


npt:- have       been- admitt'ed.':, The           admission      of the videotaped


interview        strongly     increased .the            weight and belieyability


of the, complainant's testimony, to show that Applicant threat-


ed ,her      with     death or serious.;body injury as alleged in the


jindictment.        Such consistent testimony bolsters the complain


ant's     live      testimony- at           trial.     Therefore,        the admission




                                             T4 (e)



                                                                                Rev. 01/14/14
of    the,   videotaped      interview         was   harmful to the Applicant


at    trial.   Without    doubt    a   clear    abuse   of   discretion   is   shown



by_   the    trial   court    in       allowing      the videotaped interview


to be presented to the        jury.



SEE MEMORANDUM IN SUPPORT OF APPLICATION FOR HABEAS CORPUS, GROUND TflD:




                                         1$ (e)



                                                                          Rev. 01/14/14
'GROUND:: ELEVEN                                                                     [
  INEFFECTIVE         ASSISTANCE          OF       APPELLATE       COUNSEL    FOR    HIS    FAILURE


  TO   RAISE     THE   TRIAL       COURT       VIOLATING          APPLICANT'S        DUE   PROCESS

              RIGHTS BY DENYING HIS MOTION FOE CONTINUANCE.


FACTS SUPPORTING GROUND:

Applicant's appellate counsel was ineffective for his failure


 to raise trial court denying his motion for continuance,                                        based


 on    a.    need. ..for .-more           time to investigate the .evaluation of

                                                                                                      <



.the    complainant's              mental state,                due to her having          "Multiple


Personalities".and to assist the preparation and presentation


of     his     defense.        Here           in     the case at bar,          the complainant


described        a     girl        named           "Emily" who exists inside her head


who     she     has 7 known             forever           and    who talks    to    her and     tells



her     what     to     do     and also gets mad at her if she doesn't do


as "Emily"       tells her to do.                   One of the elements of the offense


was     about        whether        or . not          a,    threat was       made,       the defense



heeded        more     time        to     find        out,       to what extent has "Emily"


been        persuading        or        has        been     influencing Bethany Cochran,




                                                     U     (f)




                                                                                           Rev. 01/14/14
the complainant           in     this     case.      The     trial     court denied the



motion     for   continuance/           due   to   the    fact   it   was   the   defense's



third     one/     and        in doing so denied the Applicant sufficient


time     for     him     to     effectively         use     this information in his


defense,       thus,      denying        Applicant's due process rights,                 and


denying him of effective assistance of counsel.


SEE MEMORANDUM IN SUPPORT OF APPLICATION FOR HABEAS CORPUS,                  GROUND THREE:




                                              is; (f)



                                                                                  Rev. 01/14/14
GROUND: TWELVE
     INEFFECTIVE ASSISTANCE OFlAPPELLATE COUNSEL FOR HIS FAILURE

         TO RAISE THE TRIAL             COURT'S      CLEAR    ABUSE OF   DISCRETION

'__                     IN ADMITTING CELL PHONE PHOTOGRAPHS


FACTS SUPPORTING GROUND:

These photographs were presented by Sergeant Funderburk who is.


not      a     expert       in     cell phone.or computer recovery/ nor did               he


remove         these     photos       from     the    cell phone. The admissibility


of     these         photos was objected to by counsel and is as follows:


"Again/ Your Honor, we are going to re-urge our previous object


ion to the admissibility of the photographs. Even in the punish

ment         phase     of the.trial,         they are —       the search was conducted


in     violation         of      my   client's       privay        rights and were on his


phone.        And      any evidentiary value,            probative value is far out


weighed-,      by     the     danger of prejudice. And also relevance. Your


Honor/        relevance to what happen,in this, case ..They are photog


raphs-       depicting        --      firstof        all/    there is no evidence that


the,   photographs            involved       himat          all.    Number two,    there is


no .evidence           that        the -photographs depict anything other than

                                                14 (g)



                                                                                  Rew01i:4/14
consensual       adult         activity.        And there is nothing; —          these are


not bad acts. There is nothing unlawful about what is depicted.


And.    since ,theys          depict        consensual       adult activity, they have


no     relevance       in      this        case."     (RR    Vol.VII.pg.20). Applicant


contends       that     these         photos        were     erroneously     admitted into


evidence.       There       was       no     foundation laid for the photos/          they


were     not   properly           authenticated,            they had no relevance other


than.,_to      prove        character conformity,              and the danger of unfair


prejudice arising from the admission of the photos substantially


outweig.hed      any probative value they might have had.                       See TEX.R.


EVID.403,404(b) ,901. The general rule.,,, a photo is admissib.leM